Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al (US 2012/0241344 Al) in view of Gelinotte et al (US 2013/0316797 Al).
43. Gronau discloses a system comprising: 
an open storage (i.e. top tray 115: Fig. 5) at a game table of a casino and configured to store a plurality of gaming chips, wherein the open storage is open so that, in each of a plurality of games, a dealer is able to (a) insert into the open storage one or more gaming chips that are wagered chips of a 
a closed storage (i.e. lower housing assembly 105: Fig. 5) at the game table including an opening and closing mechanism and in which a plurality of gaming chips can be stored with which to be able to adjust a quantity of gaming chips in the open storage when proceedings of any one or more of the plurality of games result in an excess or a deficiency in the quantity of gaming chips in the open storage, wherein the opening and closing mechanism controls the closed storage to open to enable the adjustment of the quantity of the gaming chips in the open storage and controls the closed storage to otherwise be in a closed state [0016], [0018], [0020]; 
at least one chip reader, configured to read chip identification (ID) codes of the plurality of gaming chips in the open storage at the game table and the plurality of gaming chips in the closed storage at the game table [0012], [0018], [0021]-[0022]; and 
a controller, configured to repeatedly determine at least one total number or amount of gaming chips at the gaming table using the at least one chip reader, and based on the determined at least one total number or amount of gaming chips at the gaming table [0002], [0013], [0015], [0022]. 
Gronau does not expressly disclose determining whether or how one or more  transfers should occur between the game table and a cage at which gaming chips of the casino are managed, such that: when the at least one total number or amount of gaming chips at the game table is excessive, at least one gaming chip at the game table is transferred to the cage; and when there is a deficiency in the at least one total number or amount of gaming chips at the game table, at least one gaming chip is transferred from the cage to the game table. Gelinotte disclose determining whether or how one or more  transfers should occur between the game table and a cage at which gaming chips of the casino are managed, such that: when the at least one total number or amount of gaming chips at the game 
44. Gronau and Gelinotte disclose the system according to claim 43, wherein Gelinotte further discloses the controller is configured to output an indication of whether a change in a first total number or amount of gaming chips, in the closed storage, and a change in a second total number or amount of gaming chips, in the cage, are consistent with each other (i.e. all the chips are tracked and the casino management is alerted when specified incident occurs which can include inconsistencies), [0017], [0020], [0043], [0060]-[00064].
45. Gronau and Gelinotte disclose the system according to claim 43, wherein Gelinotte further discloses the controller is configured to output an indication of whether a change in a first total number or amount of gaming chips, in the closed storage, and a change in a second total number or amount of gaming chips, in the open storage, are consistent with each other (i.e. all the chips are tracked and the casino management is alerted when specified incident occurs which can include inconsistencies), [0017], [0020], [0043], [0060]-[00064].

47. Gronau and Gelinotte disclose the system according to claim 43, wherein the controller is configured to: monitor the chip ID codes of gaming chips at the game table to determine a change in a first total number or amount of gaming chips, in the closed storage; and output the first total number or amount of gaming chips in response to a determination of an occurrence of the change; Gronau [0015], [0022] or Gelinotte [0017], [0019].  
48. Gronau and Gelinotte disclose a gaming chip managed by the system of claim 43; Gronau [0012].
51. Gronau and Gelinotte disclose the system according to claim 43, wherein the closed storage at the game table is distinct from the cage; Gronau (Fig. 5-9), [0023].

49, 52. Gronau and Gelinotte disclose a gaming chip management method management of gaming chips used for a game on a gaming table of a casino, wherein each of the gaming chips has a unique chip identification (ID) code, the gaming chip management method comprising: collecting and depositing one or more of the gaming chips that are wagered by one or more losing players to an open storage; paying one or more of the gaming chips from the open storage to a winning player based on one or more wagered chips of the winning player; moving one or more of the gaming chips from the open storage to a closed storage in association with proceedings of the game result in an excess of the gaming chips at the open storage; moving one or more of the gaming chips from the closed storage to the open storage in association with the proceedings of the game result in a deficiency in those of the gaming chips that are in the open storage; reading, using an ID reader, the unique chip ID codes of one or more of the gaming chips to determine a total number or amount of gaming chips at the gaming 

50, 53. Gronau and Gelinotte disclose a gaming chip management system for management of one or more of a plurality of gaming chips of a casino used for games on a gaming table, wherein (a) each of the plurality of gaming chips has a chip identification (ID) code, (b) one or more of those of the plurality of gaming chips that are at the gaming table are transferred to a cage, at which the plurality of gaming chips of the casino are managed, when   those of the plurality of gaming chips that are at the gaming table are excessive, and (c) one or more of the plurality of gaming chips that are in the cage are transferred to the gaming table when there is a shortage of gaming chips at the gaming table, the gaming chip management system comprising: a chip tray at the gaming table from which one or more of the plurality of gaming chips can be paid by a dealer to a winning player based on one or more wagered chips of the winning player and into which one or more of the gaming chips, which are wagered by a losing player, can be collected by the dealer; and at least one chip reader, configured to read the chip ID codes of those of the plurality of gaming chips that are transferred from the cage when the transferred gaming chips are placed at a predetermined position of the gaming table before being filled into the chip tray as similarly discussed above.   
54. Gronau and Gelinotte disclose the gaming chip management system according to claim 53, wherein the closed storage is located at the game table; Gronau (Fig. 5-9), [0023].
55. Gronau and Gelinotte disclose the gaming chip management system according to claim 53, wherein the closed storage is remote and distinct from the cage; Gronau (Fig. 5-9), [0023].

Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/Seng H Lim/Primary Examiner, Art Unit 3715